DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
Application Status
Amended claim 13, 16, 18, 19, 21 and 22 are under examination. 
Claim 1-12, 14, 15, 17, 20 and 23-31 are cancelled. 
Claim 13, 16, 18, 19, 21 and 22 are rejected. 
Withdrawn Rejections
The 35 U.S.C. 103 rejections over claim 13, 14, 16, 18, 19, 22, 23, 25, 26, 29, 30 and 31 as being unpatentable over Ewing (US 2011/0293790 A1) and in view of Michaelsen et al. (Food and Nutrition Bulletin, vol. 30, no. 3, 2009) as evidenced by Feosol have been withdrawn in light of Applicant’s amendments. 
The 35 U.S.C. 103 rejections over claim 20, 21, 27 and 28 as being unpatentable over Ewing (US 2011/0293790 A1)  and in view of Michaelsen et al. (Food and Nutrition Bulletin, vol. 30, no. 3, 2009) as evidenced by Feosol as applied to claim 13 and 14 above, and further in view of Bozhilov (BG 00010682A, abstract English translated) have been withdrawn in light of Applicant’s amendments. 
Information Disclosure Statement
The information disclosure statement filed 08/23/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL are in non-English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As noted in previous office action, Applicant has amended claim 13 to recite “…sub-optimal iron status in an infant, or child…”; however the new limitation of “sub-optimal iron status in an infant, young child or child…” is not supported in the specification as original filed. The specification does not support or disclose what the term “sub-optimal iron status” for an infant or child. The instant specification and the claims have not established, disclose or reference any parameters and/or values of Applicant’s sub-optimal and optimal status of an infant or child.
The limitation is new matter. Applicant is required to remove new matter in response to this office action. Claim 16, 18, 19, 21 and 22 are also rejected since the claims are depended upon rejected claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 16, 18, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sub-optimal iron status" in claim 13 is a relative term which renders the claim indefinite.  The term "sub-optimal iron status" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is not clear what Applicant intend “status” to encompass to meet the claim limitation. The instant specification and the claims have not established or disclose any parameters, values or reference as to what Applicant’s sub-optimal and optimal status of an infant or child.  Claim 16, 18, 19, 21 and 22 are also rejected since the claims are depended upon rejected claim 13. 
In response to Applicant’s Remarks with respect to the 112, 2nd paragraph rejections:
The Declaration under 37 CFR 1.132 filed 07/13/2022 is insufficient to overcome the rejection of 112, 2nd paragraph issues and claim 13, 14, 16, 18-23 and 25-231 based upon 35 U.S.C. 103 obviousness rejections as set forth in the last Office action because:  
First within the Declaration under the bullet points 6-8, are based on opinions, rather than factual evidence or support within the specification as originally filed as what does Applicant defines as “sub-optimal iron status” as recited in the amended claim 13, submitted on 07/13/2022. Hence, The term "sub-optimal iron status" in claim 13 is a relative term which renders the claim indefinite.  The term "sub-optimal iron status" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, it is not clear what Applicant intend “status” to encompass to meet the claim limitation. 
Second as noted in previous response (non-final office action, mailed on 02/14/2022) to Applicant’s remarks and restated herein in reply to Declaration’s remarks and Applicant’s arguments.
Applicant's arguments have been fully considered but they are not persuasive. It is noted in the instant specification under Applicant’s “Background of Invention” as filed, there is no support or disclosure as to what Applicant intend the term “sub-optimal” iron status are to encompass. 
In response to Applicant’s remarks “…following regarding optimal iron levels (https://dermnetnz.org/topics/iron-deficiency/, published in 2005 and updated in 2016):“Ferritin is a measure of iron stores and is the most sensitive and specific test for iron deficiency. Low levels of ferritin less than 15 ug/ml are diagnostic of iron deficiency. Levels higher than 40 ug/ml in a healthy person are considered optimal.”; the Examiner notes the claims are directed to infant or children since it is not clear as the term “healthy person” is in reference to an adult and in which age group; hence the term “sub optimal” is relative term. The term "sub-optimal iron status" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, dermnetnz.org reference does not disclose term “sub-optimal iron status”; wherein sub-optimal iron status differs from “normal serum iron ranges” as disclosed in the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 13, 16, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Theil (US 2013/0296233 A1) and in view of Palta et al. (US 2011/0256293 A1) and Feosol.
Regarding claim 13, 18 and 19, Theil discloses a method of treatment (‘233, [0009], [0059]) for acquiring adequate iron nutrition (‘233, , [0003], [0060) wherein the method comprising administering to an individual including children (‘233, claim 16), an effective amount (‘233, [0062]) of a food product, food bar (composition) (‘233, [0025]-[0027], claim 11). The food bar comprising legume, lentil comprising plant ferritin (lentil product) (‘233, [0017]-[0020], [0055]) and minerals including iron (‘233, [0038]). The food bar (composition) is a cereal bar (‘233, [0027]) wherein cereal grain are expected be in the cereal bar.
Theil does not explicitly disclose the cereal bar is wholegrain. However, Palta discloses making a food product, including a cookie (food bar) (‘293, [0024]-[0025]) with nutritional supplements including mineral fortification to address of need nutrients to undernourished populations including children (‘293, [0025]). Palta discloses the food product comprising legumes including red lentils (‘293, [0011] and whole grains including wheat, barely and oats (‘293, [0020]). Theil and Palta are of the same field of endeavor of making food product with mineral fortification with legumes, lentils and cereal grains for administering to children in need of nutrition. It would have been obvious to one of ordinary skill in the art to be motivated to use Palta’s legumes including red lentils (‘293, [0011] and whole grains including wheat, barley and oats (‘293, [0020]) in Theil’s method because Palta teaches known successive combination of ingredients, legumes including red lentils (‘293, [0011] and whole grains including wheat, barley and oats for providing children in need of nutrition. 
Theil does not explicitly disclose the iron (‘233, [0038], claim 9) is non-haem iron. However, Feosol discloses iron supplement for elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate (Ref. U, page 2). It would have been obvious to one of ordinary skill in the art to use Feosol’s iron supplement for elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate (Ref. U, page 2) in modified Ewing’s since Feosol clearly teaches known elemental iron includes ferrous sulfate, ferrous fumarate and ferrous gluconate as iron supplements. 
Regarding claim 16, Theil teaches the food product (composition) comprising fats (‘233, [0031]). Modified Theil is silent on an amount of the fats; however it would have been obvious to adjust an amount of the fats in modified Theil to include the cited range to provide a desired food product profile, absent a clear argument or evidence to the contrary. 
Regarding claim 22, modified Theil disclose the food product (composition) comprising non-haem iron. Modified Theil is silent on an amount of the amount of the non-haem; however it would have been obvious to adjust an amount of the non-haem iron in modified Theil to include the cited range to provide a desired food product profile, absent a clear argument or evidence to the contrary.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Theil (US 2013/0296233 A1) and in view of Palta et al. (US 2011/0256293 A1) and Feosol as applied to claim 13 above, and further in view of Bozhilov (BG 00010682A, abstract English translated). 
Regarding claim 21, modified Theil discloses the claimed invention as discussed above. Modified Theil does not explicitly disclose the whole grain in the cited amount. 
However, Bozhilov discloses a composition comprising lentil (lentil product) and wheat (whole grain) (Abstract). Bozhilov discloses the composition comprising the rye (whole grain) in amount range of 15 to 30%, which is in range with the cited range of 5 to 30%. Bozhilov discloses the composition designed in a daily diet. Modified Theil and Bozhilov are of the same field of endeavor of food product with nutritive benefits.  It would have been obvious to one of ordinary skill in the art to use Bozhilov’s amounts of whole grains in modified Theil’s method to ensure higher nutritive and biological values as taught by Bozhilov (Abstract). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12, 16, 18, 19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5, 6, 7, and 8 of U.S. Patent No. 11,464,249. Although the claims at issue are not identical, they are not patentably distinct from each other because method claims are administering to infant or child, a composition comprising non-haem iron, wholegrain and lentil products and amounts as recited in claim 1, 2, 5, 6, 7, and 8 of U.S. Patent No. 11,464,249 .

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 16, 18, 19, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792